Judgment, Supreme Court, New York County (Alvin Schlesinger, J.), rendered on June 22, 1989, convicting defendant, after a jury trial, of burglary in the third degree and criminal possession of stolen property in the fourth degree, and sentencing him, as a second felony offender, to concurrent indeterminate terms of imprisonment of 2 to 4 years and IV2 to 3 years, respectively unanimously affirmed.
Defendant was arrested after he emerged covered with white dust from a vacant store carrying a bundle of clothing. On investigation, it was ascertained that the clothing, worth $3,200, had been taken from the clothing store next door to *276the vacant store, and that there was a hole in the common wall. The floor of the clothing store was covered with a dust similar to that found on defendant, ostensibly gypsum dust. Under these circumstances, we think the evidence presented, albeit circumstantial, was sufficient to establish defendant’s guilt beyond a reasonable doubt. Concur—Sullivan, J. P., Wallach, Asch and Smith, JJ.